UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1313


In re: MICHAEL RANKINS,

                    Petitioner.



     On Petition for Writ of Mandamus. (2:14-cr-00003-FL-1; 2:20-cv-00017-FL)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Rankins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Rankins petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2255 motion. He seeks an order from this

court directing the district court to act. The present record does not reveal undue delay in

the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2